Name: Commission Regulation (EC) NoÃ 863/2006 of 13 June 2006 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2005/06 delivery period
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  economic geography;  trade;  beverages and sugar;  tariff policy
 Date Published: nan

 14.6.2006 EN Official Journal of the European Union L 160/14 COMMISSION REGULATION (EC) No 863/2006 of 13 June 2006 adjusting the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2005/06 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 39(6) thereof, Whereas: (1) Article 9 of Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (2) lays down the detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) These quantities were set, for the 2005/06 delivery period, by Commission Regulation (EC) No 180/2006 (3). (3) Article 7(1) and (2) of the ACP Protocol lays down rules for cases where an ACP State fails to deliver its agreed quantity. (4) The competent authorities of Saint Kitts and Nevis and of Trinidad and Tobago have informed the Commission that they will be unable to deliver their agreed quantities in full and that they do not wish to have the additional period for delivery. (5) After consultation with the ACP States concerned, a reallocation of the shortfall must therefore be carried out for delivery during the 2005/06 delivery period. (6) Regulation (EC) No 180/2006 should therefore be repealed, and the delivery obligations for the 2005/06 delivery period should be adjusted in accordance with Article 9(1) and (2)(c) of Regulation (EC) No 1159/2003. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the 2005/06 delivery period for each exporting country concerned, set out in the Annex to Regulation (EC) No 180/2006, are hereby adjusted as shown in the Annex to this Regulation. Article 2 Regulation (EC) No 180/2006 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Regulation (EC) No 568/2005 (OJ L 97, 15.4.2005, p. 9). (3) OJ L 29, 2.2.2006, p. 28. ANNEX Delivery obligations for imports of preferential sugar originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2005/06 delivery period, expressed in white-sugar equivalent ACP Protocol/India Agreement signatory country Delivery obligations 2005/06 Barbados 32 638,29 Belize 42 013,37 Congo 10 225,97 CÃ ´te-dIvoire 10 772,81 Fiji 167 600,53 Guyana 161 497,20 India 10 781,10 Jamaica 120 692,78 Kenya 6 413,05 Madagascar 14 217,02 Malawi 22 510,23 Mauritius 499 321,82 Mozambique 7 390,93 Uganda 0,00 Saint Kitts and Nevis 785,00 Suriname 0,00 Swaziland 118 464,53 Tanzania 10 298,66 Trinidad and Tobago 40 000,00 Zambia 8 470,78 Zimbabwe 31 870,71 Total 1 315 964,78